PER CURIAM: *
Appointed counsel for Saleem Jaffer Jiwani has moved to withdraw and has filed a brief as required by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Jiwani has responded. We do not address Jiwani’s claims of ineffective assistance of counsel because the record has not been developed adequately. See United States v. Sanchez-Pena, 336 F.3d 431, 445-46 (5th Cir.2003). Our independent review of the record, counsel’s brief, and Jiwani’s responses discloses no nonfrivolous issue for appeal. Counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2. Jiwani’s motion for appointment of substitute counsel or, alternatively, for an extension of time to file a pro se brief on appeal is DENIED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.